Citation Nr: 0944706	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  08-00 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, which denied the Veteran's 
application for service connection for PTSD.  The Veteran 
filed a timely Notice of Disagreement (NOD) in November 2006 
and, subsequently, in November 2007, the RO provided a 
Statement of the Case (SOC).  In November 2007, the Veteran 
filed a timely substantive appeal to the Board.  In August 
2009, the RO issued an SSOC.  

The Veteran did not request a hearing before the Board.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim for service 
connection for PTSD; he has been notified of what evidence he 
should provide and what evidence the VA would obtain; there 
is no indication that the Veteran has evidence pertinent to 
his claim that he has not submitted to the VA.

2.  The Veteran did not have a combat Military Occupational 
Specialty (MOS)-he was a truck mechanic and it is not 
contended otherwise-but he was exposed to weaponry fire while 
in Vietnam e; however, the preponderance of the evidence is 
against a nexus between a current diagnosis of PTSD and a 
verified in-service stressor.  

3.  There is no medical evidence of a psychiatric disorder 
until decades post-service; dysthymic and depression have 
been diagnosed in recent years but there is no competent 
evidence of a nexus between a current psychiatric disorder 
and any remote incident of service.  





CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include 
claimed PTSD, a dysthymic disorder and depression is not 
warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  The VA 
has issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of the VA with respect to the duty 
to assist the Veteran with the claim.  In the instant case, 
the Board finds that the VA fulfilled its duties to the 
Veteran under the VCAA.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that, in a June 2005 notice letter, the 
Veteran was informed about the information and evidence not 
of record that was necessary to substantiate his claims; the 
information and evidence that the VA would seek to provide; 
the information and evidence the claimant was expected to 
provide; and specific information regarding substantiating a 
claim for PTSD.   

The Board notes that the June 2005 notice did not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted.  
See Dingess, supra.  However, since this decision affirms the 
RO's denial of service connection, the Veteran is not 
prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claim for service 
connection at issue on this appeal, no rating or effective 
date will be assigned and any questions as to such an 
assignment are rendered moot.

In addition, the appellant has not alleged prejudicial error 
with respect to the content or timing of the VCAA notice that 
has been provided.  He has been represented by an accredited 
service organization throughout this appeal and, through his 
representative, has demonstrated he is aware of the 
information and evidence not of record that was necessary to 
substantiate his claims on appeal; the information and 
evidence that the VA would seek to provide; and the 
information and evidence he was expected to provide.  Under 
such circumstances, any error with respect to the timing of 
the notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) regarding the rule of prejudicial error.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  The record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The VA also has a duty to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claims.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the . . . claim").  This duty 
includes assisting the Veteran in obtaining records and 
providing medical examinations or obtaining medical opinions 
when such are necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's 
various duties to claimant).

The Board finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record indicates 
that the VA acquired the Veteran's service and VA treatment 
records to assist him with his claim.  Additionally, as will 
be noted below, the RO afforded the Veteran an August 2009 VA 
PTSD examination, which was thorough in nature.  The Board 
notes that, in his September 2009 statement, the Veteran 
indicated that he did not believe that the examination was 
adequate.  Specifically, the Veteran stated that he had 
difficulty answering the questions due to his hearing loss 
and the examiner's "terrible English."  However, having 
reviewed the report, the Board finds that the August 2009 VA 
PTSD examination is was performed by a person qualified 
through education, training, and experience to offer medical 
diagnoses and opinions regarding psychiatric matters.  A 
competent opinion was provided following that thorough 
examination, which addresses the primary question at hand: 
whether the Veteran meets the diagnostic criteria for PTSD 
and, if so, whether there is s nexus between his PTSD and any 
verified in-service stressor.  As to any other psychiatric 
disorder, there is medical evidence of a dysthymic disorder 
and depression dated in recent years but there is no 
competent opinion that links a current psychiatric disorder 
other than PTSD to any remote incident of service.  As such, 
the Board finds that there is no further duty to provide a 
medical examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. §§ 3.159(c)(4), 3.304(f).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


II.  Service Connection for PTSD

a.  Factual Background.  The Veteran essentially contends 
that he has PTSD as a result of his service during the 
Vietnam War.  He attributes the psychiatric disorder at issue 
to in-service stressors, to include being exposed to weaponry 
fire.  The evidence of record consists of service treatment 
records, service personnel records, VA treatment records, and 
statements from the Veteran.

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he served in the 
United States Army from December 1965 to December 1967, with 
10 months, and 23 days of foreign and/or sea service.  His 
Military Occupational Specialty (MOS) was listed as track 
vehicle mechanic.  He received the Vietnam Service Medal, the 
National Defense Service Medal, the Vietnam Campaign Medal, 
and the O/S Bar.

The Veteran's personnel records show that he was assigned to 
the 725 Maintenance Battalion, 3rd Brigade, 25th Infantry 
Division, while serving in Vietnam from September 1966 
through August 1967.  Service records indicate that the 
Battalion's base at Cu Chi underwent assault by the enemy, 
sustaining 16 rounds of mortar fire in July 1967.  The unit 
history for 1967 indicated that the battalion sent numerous 
contact teams to free track vehicles from the mud in Vietnam.  

The Veteran's service treatment records are negative for any 
diagnosis or treatment for a psychiatric disorder.  

In a February 2005 VA treatment record, the Veteran indicated 
that he was experiencing anger problems.  He stated that he 
did not enjoy anything anymore.  The news of the conflict in 
Iraq bothered him, because it reminded him of Vietnam.  He 
stated that the conflict in Vietnam was a waste of good 
people.  He indicated that, while stationed in Vietnam on the 
Cambodia border, he saw lots of casualties.  He did not know 
why his experiences in Vietnam were bothering him so much.  
He reported feelings of anxiousness, edginess, and 
irritability.  

In a subsequent February 2005 VA treatment record, the 
Veteran reportedly indicated that he had experienced 
worsening difficulty with controlling irritability and 
negativity over the past ten years.  He reported having 
problems with motivation and sleeping every night.  He stated 
that he had avoided people in general since Vietnam.  
Stressors included employment, his wife's disabilities, and 
the recent death of his mother.  He felt angry about the 
conflict in Iraq and the need for the troops to mistrust 
anyone in that country, due to the dangers they experienced.  
The assessment was depressive disorder with irritable mood, 
not suicidal.  

In an April 2005 VA treatment record, the Veteran reported 
having intrusive "triggered states" or thoughts of 
stressors in Vietnam when he heard helicopters or other 
reminders of combat-related experiences.  The diagnosis was 
irritable mood.

In an October 2006 statement, specifically a VA PTSD 
questionnaire, the Veteran stated that, during Vietnam, he 
worked as a track vehicle mechanic.  He indicated that he did 
not have any other duties besides his MOS.  He reported that 
he would be frequently called into the combat zone to repair 
broken down track vehicles.  He stated that he experienced 
enemy fire on occasion.  He indicated that, in his base camp 
Dau Tieng, his tent was just above the mortuary tent and next 
to the airfield.  He stated that would become upset watching 
the men in the mortuary tent treating corpses without 
respect.  He said that every time helicopters landed, he 
thought that more corpses would arrive with them.  He also 
stated that he experienced enemy mortar and rocket attacks 
and small arms fire during service.  

In a March 2006 VA treatment record, the examiner stated that 
the Veteran remained irritable, but was able to control the 
expression of it.  She noted that he continued to feel 
alienated and embittered.  He was very angry about the Iraq 
war, seeing it as a repetition of Vietnam.  He was 
emotionally constricted and distrustful of others.  He 
experienced occasional nightmares and intrusive memories.  He 
avoided news about Iraq.  The examiner diagnosed PTSD, 
indicating that her discussion with the Veteran revealed a 
full constellation of PTSD symptoms.  

In an August 2009 VA PTSD examination, the Veteran reportedly 
indicated that, while in high school, he was not gregarious.  
He did not participate in sports because he had to work.  He 
noted that he felt more comfortable working in isolation than 
participating in sports.  During Vietnam, he worked in 
maintenance, fixing equipment, taking care of parts of tanks, 
and maintaining heavy-duty trucks.  He was never in combat, 
per se., as he was never sent on a mission to engage in 
combat with the enemy.  He recalled that, during service, the 
tent in which he lived was close to the tent used as a 
morgue.  While stationed there, he saw bodies piled on top of 
each other and dumped disrespectfully to the ground.  He 
adamantly disapproved of this undignified treatment of the 
bodies.  These memories had remained with the Veteran 
throughout his life, causing bitter sentiment.  He indicated 
that he was working currently, and was feeling more irritable 
lately as he believed that he was not going to be able to 
retire.  As such, he would carry this preoccupation at night, 
causing frequent awakening.  He was also troubled by the fact 
that his grandson might be sent to Iraq or Afghanistan 
sometime soon.  The Veteran indicated that he liked to live 
according to a pattern.  He liked to stay home and stay away 
from people as much as possible.  

Upon mental examination, the examiner noted that the Veteran 
had a mild hearing loss and asked him to raise his voice a 
bit.  The examiner stated that the Veteran answered all the 
questions without problem, but had a tendency to seem 
unspontaneous during the interview.  The examiner stated that 
the Veteran came across as a timorous individual who was 
almost reluctant to elaborate on the matter at hand.  He 
indicated that he had to ask the Veteran repeat questions to 
get a fairly complete picture.  The examiner found that the 
Veteran's timorous nature appeared to a lifelong personality 
pattern.  He also stated that his current depression might 
have had an impact on his psychomotor slowness.  The Veteran 
admitted to depression, stating that it had been with him for 
many years.  He was not psychotic, reported no delusional 
material, and had no hallucinations.  He reported no suicidal 
or homicidal thinking.  His memory was very well-preserved.  
His insight into his difficulties was superficial, at best.  
He stated that, before he went to sleep each night, he 
entertained thoughts related to his inability to retire from 
his employment and the possibility of his grandson going to 
Afghanistan.  He did not report nightmares, per se.  He 
stated that he would mumble in his sleep, but that his wife 
did not indicate that he was articulating content regarding 
his service experiences.  He indicated that he had intrusive 
thoughts about the war, mostly triggered by helicopters or 
reading news related to the current conflicts in Iraq and 
Afghanistan.  The intrusive thoughts did not appear to be 
flashbacks with hyperadrenergic arousal typical of PTSD 
flashbacks.  He admitted to irritability and frustration 
mostly when thinking about not being able to retire at 65.  

In conclusion, the examiner's diagnoses were: (Axis I) 
dysthymic disorder with symptoms of depression that did not 
escalate to major depressive disorder, depression lasting for 
more than 2 years; (Axis II) possible avoidant personality 
disorder; and (Axis IV) psychosocial stressors including the 
Veteran's preoccupation about his grandson going to 
Afghanistan; disappointment at his inability to retire at the 
expected age; and chronic depression in the form of 
dysthymia.  Regarding PTSD, the examiner stated that PTSD as 
a syndromic entity could not be established at this point.  
The Veteran's exposure to traumatic events was historically 
present.  However, his response to such exposure was more 
that of anger and indignation without involving intense fear, 
helplessness, or horror.  His intrusive recollections about 
the exposure did not seem to be distressing enough to 
interfere with his functioning.  He did not have any 
distressing subjective realization of bad dreams as he did 
not remember them.  Also, helicopters flying about and news 
about war brought about bad memories, but did not bring 
flashbacks (hyperarousal) per se.

b.  Law and Regulations.  Establishing service connection for 
PTSD requires: (1) Medical evidence diagnosing PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptoms and the claimed in-service 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the evidence establishes that the Veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a Veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the Veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.  See Cohen, 10 Vet. App. at 140-42.  

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.
  
c.  Analysis.  The Board finds that the Veteran does not meet 
the criteria for service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).  The Board finds that the Veteran's account of 
undertaking mortar fire is a confirmed stressor, as it is 
corroborated by service records.  Although the Veteran has 
verified in-service stressors and a medical record indicating 
a diagnosis of PTSD, as explained below, the preponderance of 
the evidence, to include the most recent VA psychiatric 
examination that did not find sufficient symptoms to support 
a PTSD diagnosis, is against a nexus between a current 
diagnosis of PTSD and an in-service stressor.  

Reviewing the medical evidence of record, the Board notes 
that, in a May 2006 VA treatment record, a VA psychiatric 
examiner diagnosed the Veteran with PTSD, but did not 
specifically link the disorder to an in-service stressor, 
although it was noted that he was angry about the Iraq was as 
it reminded him of Vietnam.  

In the August 2009 VA PTSD examination, which was a more 
thorough evaluation, the examiner noted that the claims file 
had been reviewed prior to reaching his conclusion.  This 
psychiatrist indicated interviewing the Veteran and 
conducting a mental status examination.  In his conclusion, 
the examiner diagnosed the Veteran with a dysthymic disorder.  
PTSD was not diagnosed because, in the examiner's opinion, 
the Veteran's symptoms were not adequate to support this 
diagnosis.  This competent opinion, rendered after a thorough 
psychiatric examination, is the most recent competent opinion 
as to whether the Veteran meets the diagnostic criteria for 
PTSD; the 2006 examination noted above was preformed more 
than 4 years earlier. Under these circumstances, the Board 
concludes that the preponderance of the evidence is against a 
nexus between a current diagnosis of PTSD and a verified in-
service stressor.  

The Board has considered the Veteran's assertion that he has 
PTSD due to his experiences in service.  However, the Veteran 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to 
whether he meets the criteria for a current diagnosis of PTSD 
or provide an opinion on the etiology of any of his variously 
diagnosed psychiatric disorders.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

As such, the Board finds that the preponderance of the 
evidence does not contain a medical opinion indicating a 
current diagnosis of PTSD linked to an in-service stressor.  
The Board notes that, if in the future the Veteran were able 
to submit a competent opinion from a medical professional 
indicating a diagnosis of PTSD based on a confirmed in-
service stressor, the VA would reopen his claim for service 
connection due to new and material evidence.  However, 
because the record does not contain a link, established by 
medical evidence, between the Veteran's current symptoms and 
a verified in-service stressor, the Veteran's claim must be 
denied.  See 38 C.F.R. § 3.304(f).   

There is also medical evidence of diagnoses of a depressive 
disorder and dysthymic disorder of record.  Though a Veteran 
may only seek service connection for PTSD as in this case, 
his claim "cannot be a claim limited only to that diagnosis, 
but must rather be considered a claim for any mental 
disability that may be reasonably encompassed...."   See 
Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In this case, 
a dysthymic disorder and depression were first reported many 
years post-service and there is no competent evidence that 
links either disorder to service.  It is also pertinent to 
note that the service treatment records are negative for any 
findings relating to a psychiatric disorder and while the 
Veteran is competent to describe psychiatric symptoms, he has 
not alleged continuity of psychiatric symtomatology since 
service.  

Doctrine of Reasonable Doubt.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the claim for service connection for a psychiatric disorder, 
to include PTSD.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable and the Veteran's appeal must be denied.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, dysthymic disorder and depression is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


